 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LICENSE

AGREEMENT

This First Amendment (this “Amendment”) is made on November __, 2017 as an
amendment to the Second Amended and Restated License Agreement of June 15, 2017
(the "Agreement"), by and between HADASIT MEDICAL RESEARCH SERVICES AND
DEVELOPMENT LTD. (“Hadasit”) and CELL CURE NEUROSCIENCES LTD. (the “Company”)
(each a “Party” and jointly the “Parties”), effective as of the same date as the
Agreement.

 

WHEREAS:The Parties have discussed the terms of the Agreement and have mutually
agreed to further amend the Agreement terms as set out herein.

 

NOW THEREFORE THE PARTIES DO HEREBY AGREE AS FOLLOWS:

 

1.Capitalized terms used but not defined herein shall, unless otherwise
indicated, have the meaning ascribed to such terms in the Agreement.

 

2.Annex A which lists the Licensed Patents is hereby replaced, in its entirety,
with the updated listing dated October 24, 2017 attached hereto and marked
“Annex A – Patents”.

 

3.The Parties hereby acknowledge and confirm that while Cell Cure has borne the
costs of US patent 8597947 directed at undifferentiated stem cell culture
systems, such patent is not included in the Licensed Patents. Therefore, Hadasit
shall reimburse Cell Cure for such costs in a total of NIS 146,656.08 by no
later than November 15, 2017. Cell Cure shall be entitled to set any unpaid
portion of this debt off against any amounts that become due to be paid by Cell
Cure to Hadasit under the Agreement from time to time, by written notice to
Hadasit.

 

4.Except as specifically provided in and required by this Amendment, the terms
and conditions of the Agreement shall remain in full force and effect. In the
event of a contradiction between the provisions of this Amendment and the
provisions of the Agreement, the provisions of this Amendment shall prevail.

 

1

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment:

 



HADASIT     CELL CURE NEUROSCIENCES Ltd.             By: /s/ Dr. Tamar Raz    
By: /s/ Rami Skaliter             Name: Dr, Tamar Raz     Name: Rami Skaliter  
          Title: Chief Executive Officer     Title: Chief Executive Officer    
        Date: December 18, 2017     Date: January 8, 2018



 

Attached: Annex A - Patents

 

2

 

 

Appendix A – Patent Listing

 



Family: 3440 Title: Reverse hexagonal mesophases (hii) and uses thereof



 

Inventor   University    Faculty   Department                Amar-Yuli Idit 
 HUJI    Faculty of Science   The Institute of Chemistry Aserin Abraham   HUJI  
 Faculty of Science   The Institute of Chemistry Bitan-Cherbachovsky Liron 
 HUJI    Faculty of Science   The Casali Center for Applied Chemistry Libster
Dima   HUJI    Faculty of Science   The Casali Center for Applied Chemistry
Mishraki Tehila   HUJI    Faculty of Science   The Casali Center for Applied
Chemistry Garti Nissim   HUJI    Faculty of Science   The Institute of Chemistry

 





Patent ID   Application Status   Country   Date   Publication Number   Date  
Patent Number 3440-00   Expired   US   25/06/2009   61/220,398         3440-01  
Expired   US   09/02/2010   61/302,649         3440-02   Exhausted   PCT  
24/06/2010   PCT/IL2010/000507   29/12/2010   WO 2010/150262 3440-03  
Examination   Europe   24/06/2010   10738041.2   19/09/2012   2498754 3440-04  
Allowed   Israel   24/06/2010   217115         3440-05   Examination   US  
24/06/2010   13/379,769   07/02/2013   US-2013/0034538

 



Family: 6150 Title: A novel method for the solubilization of cannabis based on
improved modified NSSL



 

Inventor     University       Faculty     Department Aserin Abraham     HUJI    
  Faculty of Science     The Institute of Chemistry GARTI LEVI Sharon          
          Garti Nissim     HUJI       Faculty of Science     The Institute of
Chemistry

 



Patent ID   Application Status   Country   Date   Publication Number   Date  
Patent Number 6150-00   Filed   NA   29/09/2016   248149        

 



Family: 6151 Title: A novel process for the extraction of CBD/THC using NSSL



 

Inventor     University       Faculty     Department Aserin Abraham     HUJI    
  Faculty of Science     The Institute of Chemistry Edri Rotem                  
  GARTI LEVI Sharon                     Garti Nissim     HUJI       Faculty of
Science     The Institute of Chemistry

 



Patent ID   Application Status   Country   Date   Publication Number   Date  
Patent Number 6151-00   Filed   Israel   29/09/2016   248150        

 

3

 

 

APPENDIX C – DEVELOPMENT PLAN

 

Stage   Description (Activities to be done either by the Company, a Company
Affiliate or a Sublicensee)   Timeline Milestones – each an Essential  Milestone
          Toxicology   Completion of formal pre-clinical toxicology studies   50
months from the Effective Date           Phase I   Initiation of a Phase I
clinical trial with the selected formulated drug   72 months from the Effective
Date           Phase III   Initiation of a Phase III clinical trial with
the selected formulated drug    90 months from the Effective Date          
First Commercial Sale   First Commercial Sale of the  selected formulated drug  
108 months from the Effective Date

 

For purposes of this Appendix C, Effective Date shall mean the date of the Third
Amendment (i.e. February 9, 2017).

 

4

 

 

October 24, 2017

 

Annex A

Patents

 

Part I – Licensed Patents on the Effective Date (status as of the Date of the
Second Amendment)

 

STEM CELLS CULTURE SYSTEMS – Only claims 20-39 of PCT application IL2005/001397
(249-01) and the parts of the correponding National Phase applications that
include the mentioned claims are included in the exclusive license granted to
the Company. In addition CellCure will have a limited non-exclusive right under
claims 1-3 of PCT application IL2005/001397 (249-01) and the parts of the
correponding National Phase applications that include the mentioned claims,
solely to the extent necessary to use the Licensed Feeder Cell Line (as such
term is defined in the Agreement) in accordance with the terms of the Agreement.
CellCure will not have any other rights under claims 1-3. Without limiting the
generality of the foregoing, no rights are granted under claims 1-3 of the
abovementioned patent applications with respect to any feeder cell lines other
than the Licensed Feeder Cell Lines.

 

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee

Inventor

47631

249-00

USA

PRO

   

29-Dec-2004

60/639,809

  Expired

Hadasit Medical Research Services and Development Ltd.

BEN-SHUSHAN Etti ; TANNENBAUM Shelly ; ITSYKSON Pavel ; BANIN Eyal ; REUBINOFF
Benjamin Eithan

47632

249-01

PCT 

29-Dec-2004

60/639,809

 

29-Dec-2005

IL2005/001397

Publ. Date: 06-Jul-2006

Publ. #: WO2006/070370

Expired

Hadasit Medical Research Services and Development Ltd.

BEN-SHUSHAN Etti ; TANNENBAUM Shelly ; ITSYKSON Pavel ; BANIN Eyal ; REUBINOFF
Benjamin Eithan

66284

249-10

Europe

DIV

29-Dec-2004

60/639,809

15-Jul-2011

29-Dec-2005

11174158.3

Publ. Date: 25-Jan-2012

Publ. #: 2410044

Pending

Hadasit Medical Research Services and Development Ltd.

BEN-SHUSHAN Etti ; TANNENBAUM Shelly ; ITSYKSON Pavel ; BANIN Eyal ; REUBINOFF
Benjamin Eithan

249-03

05821535.1

Europe

Validated in 7 European countries

29-Dec-2004

60/639,809

 

29-Dec-2005

 

 EP1844136 B1

 

Granted

 

27.8.14

Hadasit Medical Research Services and Development Ltd.

BEN-SHUSHAN Etti ; TANNENBAUM Shelly ; ITSYKSON Pavel ; BANIN Eyal ; REUBINOFF
Benjamin

249-09

 

US

13/005,978

29-Dec-2004

60/639,809

January 13, 2011

29-Dec-2005

US20110177594

US9005965 BB

Issued

April 14, 2015

Hadasit Medical Research Services and Development Ltd.

BEN-SHUSHAN Etti ; TANNENBAUM Shelly ; ITSYKSON Pavel ; BANIN Eyal ; REUBINOFF
Benjamin

 

STEM CELL-DERIVED RETINAL PIGMENT EPITHELIAL CELLS

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee

Inventor

47433

315-01

PCT

 

18-Apr-2007

60/907,818

 

27-Apr-2008

IL2008/000556

Publ. Date: 30-Oct-2008

Publ. #: WO2008/129554

Expired

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan

47434

315-04

USA

NP

18-Apr-2007

60/907,818

19-Oct-2009

27-Apr-2008

12/450,943

Publ. Date: 03-Feb-2011

Publ. #: 2011-0027333-A1

17-Feb-2015

8,956,866

Granted

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

RETINAL PIGMENT EPITHELIAL CELLS DIFFERENTIATED FROM EMBRYONIC STEM CELLS WITH
NICOTINAMIDE AND ACTIVIN

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee Inventor

61423

315-14

USA

DIV

18-Apr-2007

60/907,818

29-Dec-2014

27-Apr-2008

14/583,838

Publ. Date: 07-May-2015

Publ. #: 2015-0125506-A1

Pending

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

61424

315-15

USA

DIV

18-Apr-2007

60/907,818

29-Dec-2014

27-Apr-2008

14/583,848

Publ. Date: 30-Apr-2015

Publ. #: 2015-0118749-A1

Pending

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

 

Page 1 of 6

 

 

STEM CELL-DERIVED RETINAL PIGMENT EPITHELIAL CELLS

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee Inventor

47435

315-03

Europe

NP

18-Apr-2007

60/907,818

18-Nov-2009

27-Apr-2008

08738258.6

Publ. Date: 27-Jan-2010

Publ. #: 2147094

08-Oct-2014

2147094

Granted

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

49360

315-10

Hong Kong

NP

18-Apr-2007

60/907,818

20-Jul-2010

27-Apr-2008

10107017.2

Publ. Date: 22-Oct-2010

Publ. #: 1140791A

27-Mar-2015

HK1140791

Granted

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

54561

315-11

Europe

DIV

18-Apr-2007

60/907,818

21-Aug-2012

27-Apr-2008

12181140.0

Publ. Date: 06-Feb-2013

Publ. #: 2554661

19-Nov-2014

2554661

Granted

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

61018

315-12

Europe

DIV

18-Apr-2007

60/907,818

18-Nov-2014

27-Apr-2008

14193621.1

Publ. Date: 24-Jun-2015

Publ. #: 2886646

Pending

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

56710

315-16

 

Hong Kong

DIV

18-Apr-2007

60/907,818

04-Jun-2013

27-Apr-2008

13106571.9

24-Jul-2015

HK1179647

Granted

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

64780

315-17

Hong Kong

DIV

18-Apr-2007

60/907,818

16-Dec-2015

27-Apr-2008

15112372.6

Publ. Date: 27-May-2016

Publ. #: 1211619A

Pending

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

47436

315-08

Australia

NP

18-Apr-2007

60/907,818

17-Nov-2009

27-Apr-2008

2008242106

29-Aug-2013

2008242106

Granted

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

47437

315-02

Canada

NP

18-Apr-2007

60/907,818

16-Oct-2009

27-Apr-2008

2,684,460

03-Jan-2017

2,684,460

Granted

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

47438

315-05

Japan

NP

18-Apr-2007

60/907,818

19-Oct-2009

27-Apr-2008

2010-503665

25-Oct-2013

5,395,058

Granted

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan

 

Page 2 of 6

 

 

METHODS OF GENERATING PLURIPOTENT STEM CELL-DERIVED RETINAL PIGMENT EPITHELIAL
CELLS  

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee Inventor

47439

315-06

Israel

NP

18-Apr-2007

60/907,818

18-Oct-2009

27-Apr-2008

201600

Publ. Date: 24-Mar-2013

Publ. #: 201600

25-Jun-2013

201600

Granted

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee Inventor

56027

315-19

Israel

DIV

18-Apr-2007

60/907,818

11-Mar-2013

27-Apr-2008

225163

  Pending

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

47440

315-07

China

NP

18-Apr-2007

60/907,818

18-Dec-2009

27-Apr-2008

200880020748.0

Publ. Date: 31-Mar-2010

Publ. #: 101688178

04-Dec-2013

200880020748.0

Granted

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

57677

315-13

 

China

DIV

18-Apr-2007

60/907,818

16-Oct-2013

27-Apr-2008

201310484803.4

Publ. Date: 05-Feb-2014

Publ. #: CN 103555654 A

20-Apr-2016

ZL201310484803.4

Granted

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

59417

315-18

Hong Kong

DIV

18-Apr-2007

60/907,818

19-May-2014

27-Apr-2008

14104657.0

Publ. Date: 25-Jul-2014

Publ. #: 1191377A

Allowed

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

47441

315-09

India

NP

18-Apr-2007

60/907,818

18-Nov-2009

27-Apr-2008

6790/CHENP/2009

  Pending

Hadasit Medical Research Services and Development Ltd.

IDELSON Masha ; ALPER-PINUS Ruslana ; OBOLENSKY Alex ; BANIN Eyal ; REUBINOFF
Benjamin Eithan ; HEMO Yitzchak

 

Page 3 of 6

 

 

Part II – Hadasit IP

 

LARGE SCALE PRODUCTION OF RETINAL PIGMENT EPITHELIAL CELLS –

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee

Inventor

62470

558-00

USA

PRO

 

 

 

29-Jul-2015

62/198,160

  Expired

Hadasit Medical Research Services and Development Ltd.

REUBINOFF Benjamin Eithan ; SINGER Orna

66071

558-01

PCT

 

29-Jul-2015

62/198,160

 

28-Jul-2016

IL2016/050829

  Filed

Hadasit Medical Research Services and Development Ltd.

REUBINOFF Benjamin Eithan ; SINGER Orna

 

METHODS OF PRODUCING PHOTORECEPTOR CELLS FOR THE TREATMENT OF RETINAL DISEASES–

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee

Inventor

69074

655-00

USA

PRO

 

 

 

08-Feb-2017

62/456,155

  Filed

Hadasit Medical Research Services and Development Ltd.

Banin Eyal, Idelson Masha, Khaner Hanita, Obolensky Alexey, Reubinoff Benjamin E

 

Part III – Joint IP

 

METHODS OF SELECTING RETINAL PIGMENTED EPITHELIAL CELLS

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee

Inventor

52753

485-00

USA

PRO

   

31-Jan-2012

61/592,635

  Expired

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

REUBINOFF Benjamin Eithan ; YACHIMOVICH-COHEN Nurit ; MATZRAFI Limor

55700

485-01

PCT

 

31-Jan-2012

61/592,635

 

29-Jan-2013

IL2013/050077

Publ. Date: 08-Aug-2013

Publ. #: WO2013/114360

Expired

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

REUBINOFF Benjamin Eithan ; YACHIMOVICH-COHEN Nurit ; MATZRAFI Limor

60058

485-02

USA

NP

31-Jan-2012

61/592,635

29-Jul-2014

29-Jan-2013

14/375,195

Publ. Date: 08-Jan-2015

Publ. #: 2015-0010922-A1

Allowed

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

REUBINOFF Benjamin Eithan ; YACHIMOVICH-COHEN Nurit ; MATZRAFI Limor

60059

485-03

Canada

NP

31-Jan-2012

61/592,635

29-Jul-2014

29-Jan-2013

2,863,172

  Pending

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

REUBINOFF Benjamin Eithan ; YACHIMOVICH-COHEN Nurit ; MATZRAFI Limor

60060

485-04

Australia

NP

31-Jan-2012

61/592,635

15-Aug-2014

29-Jan-2013

2013216382

  Pending

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

REUBINOFF Benjamin Eithan ; YACHIMOVICH-COHEN Nurit ; MATZRAFI Limor

69345

485-05

US

DIV

31-Jan-2012

61/592,635

15-Aug-2014

28-Mar-2017

15/470,926

  Pending

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

REUBINOFF Benjamin Eithan ; YACHIMOVICH-COHEN Nurit ; MATZRAFI Limor

 

Page 4 of 6

 

 

HIGH THROUGHPUT SCREENING OF AGENTS ON HUMAN PLURIPOTENT-DERIVED DOPAMINERGIC
NEURONS

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee

Inventor

55925

496-00

USA

PRO

   

13-Feb-2013

61/764,031

  Expired

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

MORDECHAI DANIEL Talya ; WISER Ofer ; REUBINOFF Benjamin Eithan

HIGH THROUGHPUT SCREENING OF AGENTS ON DOPAMINERGIC NEURONS

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee

Inventor

55931

496-01

USA

PRF

13-Feb-2013

61/764,031

 

18-Mar-2013

61/802,814

  Expired

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

MORDECHAI DANIEL Talya ; WISER Ofer ; REUBINOFF Benjamin Eithan

58434

496-02

PCT

 

13-Feb-2013

61/764,031

 

12-Feb-2014

IL2014/050149

Publ. Date: 21-Aug-2014

Publ. #: WO2014/125481

Expired

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

MORDECHAI DANIEL Talya ; WISER Ofer ; REUBINOFF Benjamin Eithan

63486

496-03

Europe

NP

13-Feb-2013

61/764,031

28-Aug-2015

12-Feb-2014

14751359.2

Publ. Date: 23-Dec-2015

Publ. #: 2956539

Pending

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

MORDECHAI DANIEL Talya ; WISER Ofer ; REUBINOFF Benjamin Eithan

65929

496-06

Hong Kong

NP

13-Feb-2013

61/764,031

13-Apr-2016

12-Feb-2014

16104232.2

Publ. Date: 28-Oct-2016

Publ. #: 1216258A

Pending

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

MORDECHAI DANIEL Talya ; WISER Ofer ; REUBINOFF Benjamin Eithan

63487

496-04

USA

NP

13-Feb-2013

61/764,031

10-Aug-2015

12-Feb-2014

14/766,784

Publ. Date: 31-Dec-2015

Publ. #: 2015-0377864-A1

Pending

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

MORDECHAI DANIEL Talya ; WISER Ofer ; REUBINOFF Benjamin Eithan

63488

496-05

Israel

NP

13-Feb-2013

61/764,031

06-Aug-2015

12-Feb-2014

240415

  Pending

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

MORDECHAI DANIEL Talya ; WISER Ofer ; REUBINOFF Benjamin Eithan

66894

496-07

Canada

NP

13-Feb-2013

61/764,031

11-Jul-2016

12-Feb-2014

2,936,486

  Pending

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

MORDECHAI DANIEL Talya ; WISER Ofer ; REUBINOFF Benjamin Eithan



PREPARATION OF RETINAL PIGMENT EPITHELIUM CELLS

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee

Inventor

64082 603-00

USA PRO

   

26-Oct-2015

62/246,214

  Expired

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

REUBINOFF Benjamin Eithan ; SINGER Orna

67196

603-01

PCT

 

26-Oct-2015

62/246,214

 

26-Oct-2016

IL2016/051155

  Filed

Cell Cure Neurosciences Ltd. ; Hadasit Medical Research Services and Development
Ltd.

REUBINOFF Benjamin Eithan ; SINGER Orna ; BOHANA-KASHTAN Osnat ; WISER Ofer

 

Page 5 of 6

 

 

Part IV – OCS Funded

 

METHODS OF TREATING RETINAL DISEASES

Our Ref

Client Ref

Country Earliest Priority Entry Date

Filing Date

Application No.

Publication Date + No.

Issue Date + Patent No.

Status

Assignee

Inventor

61895

602-03

PCT

 

30-Dec-2014

62/097,753

 

30-Apr-2015

IL2015/050456

Publ. Date: 07-Jul-2016

Publ. #: WO2016/108219

Published

Cell Cure Neurosciences Ltd.

BANIN Eyal ; REUBINOFF Benjamin Eithan ; BOHANA-KASHTAN Osnat ; NETZER Nir ;
IRVING Charles Sherard

 

Page 6 of 6

 